Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Meeker on May 16, 2022.
In claim 30, line 3, after “comprises” the phrase - - lactic acid - - has been inserted.
The following is an examiner’s statement of reasons for allowance: The Declaration of Dr. Elizabeth Wozniak filed under37 C.F.R. 1.132 on May 9, 2022 provides technical reasoning as to why it would not be obvious from  WO 2018/129299 A1 to provide a coating of a microbial fermentation components comprising lysed cells, a liquid fermentation medium, and fermentation metabolites, wherein less than about 5% of microbial biomass of the microbial fermentation component living or viable microorganisms, as the coating in the composition of Jacobson et al (US 2017/0197890). In particular, the Wozniak Declaration explains in Paragraphs 7 and 8 that one of ordinary skill in the art would have understood Jacobson et al to teach the application of live, viable microorganisms as biologicals, or biological agents, to dry granular fertilizers for providing probiotic benefits to plants treated with the biological-coated fertilizer, and further explains in Paragraph 11 of the Declaration that because the central purpose and inventive benefit of Jacobson et al relates to and depends upon the use of living, probiotic organisms, one of ordinary skill in the art would not have modified or altered Jacobson et al with the microbial fermentation components disclosed in Paragraph [0035][ of Alibek et al (US 2019/0309248) (the equivalent to WO 2018/129299A1), notwithstanding the fact that Alibek et al disclose in Paragraph [0035] that the microbe-based composition may include microbes which are lysed. Accordingly the rejection over Jacobson et al in view of WO 2018/129299 A1 is withdrawn..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736